Name: Council Regulation (EEC) No 2666/84 of 18 September 1984 amending for the fifth time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9 . 84 Official Journal of the European Communities No L 253/5 COUNCIL REGULATION (EEC) No 2666/84 of 18 September 1984 amending for the fifth time Regulation (EEC) No 320/84 fixing , for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone , provisional total allowable catches for 1984 , the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES, the TAC as recommended by the scientific advice, taking account of both the catches already made up to the entry into force of this Regulation and agreements with third countries ; Whereas it is necessary, in order to ensure effective management, to allocate between Member States the Community share of the modified TAC for the period commencing the day of entry into force of this Regu ­ lation ; Whereas in the light of the most recent scientific advice , the TAC for herring of the Clyde stock may be increased , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas under the . terms of Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; whereas, under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Whereas Regulation (EEC) No 320/84 (2), as last amended by Regulation (EEC) No 2305/84 ('), fixed, for certain fish stocks and groups of fish stocks occur ­ ring in the Community's fishing zone , provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allo ­ cation of that share between the Member States and the conditions under which the total allowable catches may be fished ; Whereas the scientific advice for 1984 recommended a reduction in the total allowable catch for sprat in the North Sea ; Article 1 Regulation (EEC) No 320/84 is hereby amended as follows : 1 . In Annex I the data concerning sprat in ICES divi ­ sion II a (EC zone) and ICES sub-area IV, and the data concerning herring in ICES division VI a (Clyde stock), are replaced by the data set out in Annex I to this Regulation ; 2 . In Annex II the data concerning sprat in ICES divi ­ sion II a (EC zone) and ICES sub-area IV, and the data concerning herring in ICES division VI a (Clyde stock), are replaced by the data set out in Annex II to this Regulation . Whereas, additionally, the real catches of sprat taken in 1983 in the North Sea were less than those which had been authorized ; whereas it is justified to reduce Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 24, 27 . 1 . 1983 , p . 1 . ( 2) OJ. No L 37, 8 . 2 . 1984, p . 1 . 0 OJ No L 213 , 9 . 8 . 1984, p . 1 . No L 253/6 Official Journal of the European Communities 21 . 9 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1984 . For the Council The President A. DEASY 21 . 9 . 84 Official Journal of the European Gommunities No L 253/7 ANNEX I Species ICES or NAFO division TAC 1984 (tonnes) Shares available to the Community (tonnes) Sprat Herring II a (EEC zone); IV VI a (Clyde stock) ("') 130 000 (e) 3 000 0 100 000 (e) 3 000 (e) Not including the quantities fished between 1 January 1984 and the date of entry into force of this Regulation . ANNEX II Stock Member State 1984 quotas (tonnes) Species Geographical region ICES or NAFO division Sprat Norwegian Sea ; North Sea II a (EC zone) ; IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 000 (') 63 000 (') 2 500 (') 1 000 (') (') 1 500 (') 31 000 (') EEC total 100 000 (&lt;) Herring West Scotland (Clyde stock) VI a (Clyde stock) ( !) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 000 - EEC total 3 000 (') (a) Ad hoc solution for 1984 . (b) Not including the quantities fished between 1 January 1984 and the date of entry into force of this Regulation .